Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 1 of 19

UNITED STATES DISTRICT COURT

 

FOR THE
DISTRICT OF VERMONT

ROBERT E. SHAPIRO, )
)

Plaintiff, )

)

Vv. ) Case No. 2:19-cv-000238

)

UNITED STATES SOCIAL SECURITY )
ADMINISTRATION, )
)

Defendant. )

OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
DEFENDANT’S MOTION TO DISMISS OR FOR SUMMARY JUDGMENT AND
GRANTING IN PART AND DENYING IN PART PLAINTIFF’S CROSS-
MOTION FOR SUMMARY JUDGMENT
(Docs. 14 & 16)

Plaintiff Robert E. Shapiro brings this suit pursuant to the Freedom of Information
Act (“FOIA”) against the United States Social Security Administration (“Defendant”),
arising from its alleged failure to adequately respond to his FOTA request. Pending before
the court are the parties’ cross-motions for summary judgment.

I. Procedural Background.
Plaintiff alleges three causes of action against Defendant: (1) failure to respond to

his FOIA request within the statutory timeframe (Count I); (2) failure to produce
responsive records (Count II); and (3) improper denial or failure to respond to his request
for a fee waiver or reduction (Count III). Plaintiff seeks declaratory and injunctive relief
in addition to compensatory damages and an award of attorney’s fees and costs.

On July 24, 2020, Defendant filed a motion to dismiss for failure to state a claim
or, in the alternative, for summary judgment arguing that Plaintiff failed to exhaust his
administrative remedies and thus dismissal of his claims is warranted. In the event
Defendant does not prevail on this argument, it asserts that it is entitled to judgment as a

matter of law in its favor because Plaintiff's FOIA request was unreasonably broad and

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 2 of 19

burdensome and its $2,908.00 fee was appropriate.

On September 22, 2020, Plaintiff cross-moved for summary judgment on the same
issues and opposed Defendant’s motion. On November 3, 2020, the parties completed
their briefing, at which point the court took the pending motions under advisement.

Plaintiff is represented by Emily J. Joselson, Esq. and Justin G. Sherman, Esq.
Assistant United States Attorney Jason M. Turner represents Defendant.

I. The Undisputed Facts.
Plaintiff is a medical doctor and a professor of neurological sciences at the Larner

College of Medicine at the University of Vermont. In addition to teaching and conducting
research, he treats patients for migraine and other headache disorders as well as
neurological disorders. He is a member of the American Board of Psychiatry and
Neurology specializing in neurology and is certified in the field of Headache Medicine by
the United Council for Neurological Subspecialties. He is the founding president of the
Alliance for Headache Disorders Advocacy, a national organization that advocates on
behalf of the interests of persons with disabling headache disorders. He is the author of

peer-reviewed articles and scholarly research on migraine disability, headache disorders,

and other neurological disorders.
On October 5, 2018, Plaintiff filed an electronic FOIA request, which states as

follows:

I seek all documents, regardless of age, pertaining to [Social Security
Administration] assessment, evaluation, and decisions regarding inclusion
or exclusion of a proposed listing for impairments due to migraine and
other headache disorders in the [Social Security Administration] Listing of
Impairments (Blue Book). These documents should relate to, but not be
limited to, the 2013 to 2016 process of [Social Security Administration]
rules-making, ANPRM, NPRM and final rules-making/or revision of
Medical Criteria for Evaluating Neurological Disorders listings (11.00
Neurological — Adult). These documents should include, but [not] be [ ]
limited to, all relevant correspondence, emails, memoranda, drafts, cost-
benefit analyses, public comments, and related guidance documents,
including those documents from and between all relevant [Social Security
Administration] offices (i.e., Office of Regulations and Reports Clearance,
Office of Disability Policy, Office of General Counsel, Offices of the Chief

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 3 of 19

Actuary and Budget, etc.), as well as those document from and between
[Social Security Administration] offices and offices of other Federal
Government agencies. I also seek all documents (i.e. from [Social Security
Administration] Office of Disability and Policy or other [Social Security
Administration] offices), regardless of age, pertaining to, and/or informing,
guidance as to how Listings of Impairments (e.g. 11. 02 Epilepsy) are to be

appropriately utilized and interpreted (i.e. by [Social Security
Administration] adjudicators and administrative law judges) in order to
assess and determine medical equivalency and impairments attributed to, or
caused by, migraine or other headache disorders, such as cluster headache.

(Doc. 15 at 1-2.)
Defendant received Plaintiff's FOIA request and assigned it tracking number SSA-

2019-000087. On May 29, 2019, Defendant issued Plaintiff a fee of $2,908.00 in
response to his FOIA request pursuant to 42 U.S.C. § 1306(c) and 20 C.F.R. § 402.175.
On or about June 5, 2019, Plaintiff agreed to pay the fee.

On July 26, 2019, Defendant issued an initial decision on Plaintiff's FOIA request
and released two memoranda. It stated that it was withholding 1,377 responsive pages
under FOIA Exemptions 5 and 6. Based on Plaintiff's review of the two memoranda, he
determined they were irrelevant to his request as neither contained the terms “headache”
or “migraine” and they did not pertain to the assessment of Social Security Disability
Insurance (SSDI) or Social Security Insurance (SSI) claimants’ impairments for migraine
or headache disorders under the Listing of Impairments.

On or about August 23, 2019, Plaintiff appealed Defendant’s initial decision “due

‘to withholding of responsive documents and the fee assessed by the agency.”! /d. at 3. In

addition, Plaintiff appealed the withholding of other relevant documents that may not

 

' With regard to the withholding of documents, Plaintiff's appeal states:

Specifically, I appeal the withholding by [Defendant] of 1,377 page(s) of response
documents cited in... [Defendant’s] response letter[.]

I hereby appeal the fee that [Defendant] assessed for fulfilling the FOIA request
and [ demand its refund.

(Doc, 1-1 at 1.)

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 4 of 19

have been included in Defendant’s response.’ Plaintiff's appeal, set forth in a twenty-
four-page letter, explains his grounds for appeal and the reasons why he believes there
are additional non-exempt records responsive to his FOIA request. Defendant received
Plaintiff's appeal and assigned it tracking number SSA-2019-003518.

On December 20, 2019, Plaintiff filed a Complaint with the United States District
Court for the District of Vermont, although Defendant had not yet issued a decision on
Plaintiff's appeal. Upon review of Plaintiff's administrative appeal, Defendant concluded
that its initial interpretation of Plaintiff's FOIA request was too narrow and its initial
search was not reasonably calculated to obtain all responsive records. Upon further
review and searches, Defendant determined that Plaintiff's FOIA request was
unreasonably broad and burdensome based on the lack of limitations on the time frame at
issue, type of records sought, agency offices to be searched, and relevant subject matter.

C.T. Monica Chyn details the results of Defendant’s second search in her
declaration (the “Chyn Declaration”) attached to Defendant’s motion, She avers the
second search for responsive documents involved Defendant conducting an electronically
stored information search of 134 potential custodians of responsive documents,
contacting “almost every . .. Headquarters office[,]” and searching its e-discovery
system. (Doc. 15 at 4.) Defendant used the search terms “headache,” “migraine,” and
“neurological” or “neuro” and sampled documents from those searches. Based on the
results, it concluded that the terms “headache” or “migraine” were likely to be responsive
while documents using the terms “neurological” or “neuro” were not.

The second search identified 1,581,644 responsive pages that would require line-
by-line review due to the nature of the documents requested and the likelihood that they
would be subject to the deliberative process exemption. Defendant estimates that review

would take 193,311 hours and cost $7,293,140.00. Defendant further claims that

 

* Plaintiff described these additional records as follows: “I also appeal the withholding by
[Defendant] of any further relevant documents responsive to the FOJA request which
[Defendant] may not have included within the 1,377 page(s) of response documents cited in the

response letter.” (Doc. 1-1 at 1.)

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 5 of 19

processing Plaintiff's FOIA request would severely interfere with its ability to complete
its FOIA workload, including mandatory FOIA reports, meeting proactive disclosure
requirements, responding to congressional inquiries, satisfying information requests
under other statutes, and assisting members of the public with obtaining information
requests directly related to their Social Security benefits. |

II. The Disputed Facts.
Plaintiff filed a Statement of Disputed Facts in which he challenges the accuracy

of Defendant’s estimates of the burden imposed by his FOIA request in light of the
irrelevance of the memoranda produced. On that same basis, Plaintiff challenges

Defendant’s conclusion that processing his FOIA request would severely interfere with

Defendant’s FOIA workload.?
IV. Conclusions of Law and Analysis.

A. Standards of Review.

To survive a motion to dismiss, “a complaint must contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)). Plaintiff must allege sufficient facts to “nudge[ ] [his] claims across the line
from conceivable to plausible[.]” Twombly, 550 U.S. at 570. “A claim has facial
plausibility when the plaintiff pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556
USS. at 678.

The sufficiency of a plaintiff's complaint under Rule 12(b)(6) is evaluated using a
“two-pronged approach[.]” Hayden v. Paterson, 594 F.3d 150, 161 (2d Cir. 2010)

 

3 Both these arguments as well as Plaintiff’s arguments as to why public policy and other reasons
favor the granting of his request do not create genuine issues of material fact. See Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“Only disputes over facts that might affect the
outcome of the suit under the governing law will properly preclude the entry of summary
judgment.”); Timsina v, United States, 2019 WL 3254689, at *2 (D. Vt. July 19, 2019), aff'd,
835 F. App’x 633 (2d Cir. 2020) (“To the extent Plaintiffs’ responses to Defendant’s statement
of undisputed material facts are more properly characterized as legal arguments, they will be
disregarded because a legal argument cannot create a disputed fact under Fed. R. Civ. P. 56.”).

5

 

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 6 of 19

(internal quotation marks omitted) (quoting /gbal, 556 U.S. at 679). First, the court
discounts legal conclusions and “[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements[.]” Jal, 556 U.S. at 678. Second, the court
considers whether the factual allegations, taken as true, “plausibly give rise to an
entitlement to relief.” Id. at 679. This second step is fact-bound and context-specific,
requiring the court “to draw on its judicial experience and common sense.” /d. The court
does not “weigh the evidence” or “evaluate the likelihood” that a plaintiff will prevail.
Christiansen v. Omnicom Grp., Inc., 852 F.3d 195, 201 (2d Cir. 2017).

The court must grant summary judgment when “there is no genuine dispute as to
any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.
P. 56(a). “A fact is ‘material’ . . . if it ‘might affect the outeome-ofthe-suit-under the
governing law.’” Rodriguez v. Vill. Green Realty, Inc., 788 F.3d 31, 39 (2d Cir.

2015) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)). “A dispute of
fact is ‘genuine’ if ‘the evidence is such that a reasonable jury could return a verdict for
the nonmoving party.’” /d. at 39-40 (quoting Anderson, 477 U.S. at 248). The court
“construfes] the evidence in the light most favorable to the non-moving party” and
“resolve[s] all ambiguities and draw{s] all permissible factual inferences in favor of the
party against whom summary judgment is sought.” Lenzi v. Systemax, Inc., 944 F.3d 97,
107 (2d Cir, 2019) (citations omitted).

The moving party always “bears the initial responsibility of informing the district
court of the basis for its motion, and identifying those portions of the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the
affidavits, if any, which it believes demonstrate the absence of a genuine issue of material
fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (internal quotation marks
omitted). When the moving party has carried its burden, its opponent must produce
“sufficient evidence favoring the nonmoving party for a jury to return a verdict for that
party.” Anderson, 477 U.S. at 249. If the evidence “presents a sufficient disagreement to
require submission to a jury)’ the court must deny summary judgment. /d. at 251-52.

“The function of the district court in considering the motion for summary

6

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 7 of 19

judgment is not to resolve disputed questions of fact but only to determine whether, as to
any material issue, a genuine factual dispute exists.” Kaytor v. Elec. Boat Corp., 609 F.3d
537, 545 (2d Cir. 2010). “A non-moving party cannot avoid summary judgment simply
by asserting a ‘metaphysical doubt as to the material facts.’” Woodman v. WWOR-TY,
Inc., 411 F.3d 69, 75 (2d Cir. 2005) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio
Corp., 475 U.S. 574, 586 (1986)). “Ifthe evidence is merely colorable, or is not
significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at 249-
50 (citations omitted). “Credibility determinations, the weighing of the evidence, and the
drawing of legitimate inferences from the facts are jury functions, not those of a judge.”
Proctor v. LeClaire, 846 F.3d 597, 608 (2d Cir. 2017) (internal quotation marks omitted),

“Where, as here, there are cross-motions for summary judgment, ‘each party’s
motion must be examined on its own merits, and in each case all reasonable inferences
must be drawn against the party whose motion is under consideration.’” Lumbermens
Mut. Cas. Co. v. RGIS Inventory Specialists, LLC, 628 F.3d 46, 51 (2d Cir. 2010)
(quoting Morales v. Quintel Entm’t, Inc., 249 F.3d 115, 121 (2d Cir. 2001)).

B. Whether Plaintiff Exhausted His Administrative Remedies.

Defendant argues that Plaintiff's FOIA request was not “perfected” and therefore
he did not exhaust his administrative remedies because he did not reasonably describe the
records sought. The “FOIA confers jurisdiction on the district courts ‘to enjoin the
agency from withholding agency records and to order the production of any agency
records improperly withheld.’” Bloomer v. U.S. Dep’t of Homeland Sec., 870 F. Supp. 2d
358, 364 (D. Vt. 2012) (quoting 5 U.S.C. § 552(a)(4)(B)). It “requires that agency records
be made available promptly upon a request that ‘reasonably describes such records and
... is made in accordance with published rules stating the time, place, fees (if any), and
procedures to be followed.’” Ruotolo v. Dep’t of Justice, Tax Div., 53 F.3d 4, 9 (2d Cir.
1995) (quoting 5 U.S.C. § 552(a)(3)). In determining whether records have been
“reasonably described” for the purposes of the FOIA, “[t]he linchpin inquiry is whether
the agency is able to determine precisely what records (are) being requested.” Yeager v.

Drug Enf’t Admin., 678 F.2d 315, 326 (D.C. Cir. 1982) (internal quotation marks

7

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 8 of 19

omitted).
“Exhaustion of administrative remedies is normally required as a precondition to

suit under the FOIA, unless waived by a party or the Court.” McKevitt v. Mueller, 689 F.
Supp. 2d 661, 667 (S.D.N.Y. 2010). “An agency’s obligations commence upon receipt of
a valid request; failure to file a perfected request therefore constitutes failure to exhaust
administrative remedies.” Dale v. IRS, 238 F. Supp. 2d 99, 103 (D.D.C. 2002).

If an agency receives a request that falls short of the statutory or regulatory
requirements, then “it is not obligated to process the request,” and if'a
“requester nonetheless files suit, [then he or] she is said to have failed to
exhaust [his or] her administrative remedies, and [he or] she must file a
perfected request before a court will compel the agency to respond.”

Goldstein v. IRS, 279 F. Supp. 3d 170, 176 (D.D.C. 2017) (quoting Kalu v. IRS, 2015 WL
4077756, at *4 (D.D.C. July 1, 2015)).

Here, Defendant opted to respond to Plaintiff's FOIA request by producing two
memoranda and withholding 1,377 pages of responsive documents under FOIA
Exemptions 5 and 6. Although Defendant may have been under no obligation to process
Plaintiff's FOIA request, it chose to do so and made no initial claim that it was
unreasonably broad or burdensome. In such circumstances, Defendant should not be
heard to belatedly assert that Plaintiff's claim was not perfected.

Even if Plaintiff's FOIA request were not perfected, Defendant’s untimely
response to it serves as a waiver of its exhaustion defense. FOIA requires that each
agency “determine within [twenty] days ... after the receipt of any [FOIA] request
whether to comply with such request and shall immediately notify the person making
such request” and “make a determination with respect to any appeal within twenty days
... after the receipt of such appeal.” 5 U.S.C. § 552(a)(6)(A)(i)-(ii). “If the agency does
not make a ‘determination’ within the relevant statutory time period, the requester may
file suit without exhausting administrative appeal remedies.” Citizens for Resp. & Ethics
in Wash. v. Fed. Election Comm’n, 711 F.3d 180, 185 (D.C. Cir. 2013); see New York v.
Salazar, 701 F. Supp. 2d 224, 233 n.6 (N.D.N.Y. 2010) (observing that “[u]nder the

statute, ... a party is deemed to have constructively exhausted all administrative

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 9 of 19

remedies if the agency fails to make a determination with respect to any appeal within

twenty days... after receipt of any such request”). In other words,

[i]f the agency does not adhere to FOIA’s explicit timelines, the “penalty”
is that the agency cannot rely on the administrative exhaustion requirement
to keep cases from getting into court. This scheme provides an incentive for
agencies to move quickly but recognizes that agencies may not always be
able to adhere to the timelines that trigger the exhaustion requirement.

Citizens for Resp. & Ethics in Wash., 711 F.3d at 189; see also MK. v. U.S. Dep’t of
Justice, 1996 WL 509724, at *3 (S.D.N.Y. Sept. 9, 1996) (holding that “the
government’s failure to respond to [a plaintiff's] request within the statutory . . . time
limit does not give [a plaintiff] the right to obtain the requested documents; it merely
amounts to an exhaustion of administrative remedies and allows [a plaintiff] to bring [a]
lawsuit”).

For the foregoing reasons, Defendant’s motion to dismiss or, in the alternative, for
summary judgment because Plaintiff failed to exhaust his administrative remedies is
DENIED.

C. Whether Plaintiff’s FOIA Request was Unreasonably Broad and

Burdensome.
Plaintiff asserts that Defendant’s initial decision did not characterize Plaintiff's

FOIA request as unreasonably broad and burdensome and that it “would set a dangerous
precedent” (Doc. 16 at 12) if Defendant could conduct a narrow search and withhold
documents and then, when challenged, claim a FOIA request was too broad. Plaintiff
further argues that producing 1,377 is not unreasonably burdensome and Defendant failed
to show with reasonable specificity the withheld documents are subject to FOIA

Exemptions 5 and 6.4
“An agency need not respond to a request that is so broad as to impose

 

4“When an agency withholds requested information, it must demonstrate that the information is
exempt from disclosure. .. . ‘with reasonable specificity[.]’” Jud. Watch, Inc. v. Exp.-lmp. Bank,
108 F. Supp. 2d 19, 25 (D.D.C. 2000) (quoting Hayden v. Nat'l Sec. Agency/Cent, Sec. Serv.,
608 F.2d 1381, 1387 (D.C. Cir. 1979)). The Chyn Declaration explains only that the documents
were withheld “under FOIA Exemptions 5 and 6.” (Doc. 14-1 at 5, § 9.) The court has no means

of evaluating whether the cited exemptions apply.
9

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 10 of 19

an unreasonable burden upon the agency, such as one which require[s] the agency to
locate, review, redact, and arrange for inspection a vast quantity of material.” Se/e v.
U.S. Dep’t of State, 298 F. Supp. 3d 592, 611 (S.D.N.Y. 2018) (quoting Nat’/ Day
Laborer Org. Network v. U.S. Immigr. & Customs Enf’t, 2017 WL 1494513, at *11
(S.D.N.Y. Apr. 19, 2017)) (internal quotation marks omitted) (alteration in original).
“The rationale for this rule is that FOIA was not intended to reduce government agencies
to full-time investigators on behalf of requestors.” Freedom Watch, Inc. v. CTA, 895 F.
Supp. 2d 221, 228 (D.D.C. 2012) (quoting Assassination Archives & Rsch. Ctr., Inc. v.
CIA, 720 F. Supp. 217, 219 (D.D.C. 1989) (internal quotation marks omitted).
“Nonetheless, if an agency claims that responding to a request is unreasonable, ‘it bears
the burden to provide [a] sufficient explanation as to why such a search would be
unreasonably burdensome.’” Seife, 298 F. Supp. 3d at 612 (quoting Ayuda, Inc. v. Fed.
Trade Comm’n, 70 F. Supp. 3d 247, 275 (D.D.C. 2014)) (internal quotation marks
omitted) (alteration in original). “To make this determination, a court may rely on agency
affidavits or declarations that show with reasonable specificity why documents withheld
pursuant to a valid exemption cannot be further segregated.” Ayuda, Inc., 70 F. Supp. 3d
at 275. “The [a]ffidavits submitted by an agency are accorded a presumption of good
faith.” Wilner v. Nat’l Sec. Agency, 592 F.3d 60, 69 (2d Cir. 2009) (quoting Carney v.
U.S. Dep’t of Justice, 19 F.3d 807, 812 (2d Cir. 1994) (internal quotation marks omitted)
(alteration in original).

“Courts often look for a detailed explanation by the agency regarding the time and
expense of a proposed search in order to assess its reasonableness.” Wolfv. CIA, 569 F.
Supp. 2d 1, 9 (D.D.C. 2008). “By contrast, ‘where an agency vaguely characterizes a
search as costly and notes that such a search would take many hours to complete,’ courts
have ‘rejected the agency’s claim as inadequate in explaining why the search would be
unreasonably burdensome.’” Long v. U.S. Immigr. & Customs Enf’t, 2020 WL 5994182,
at *13 (N.D.N.Y. Oct. 9, 2020) (quoting Pinson v. U.S. Dep’t of Justice, 80 F. Supp. 3d
211, 217 (D.D.C. 2015)) (internal quotation marks omitted).

Among the factors that a court may consider in assessing the claimed

10

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 11 of 19

burden are the amount of time, expense, and personnel that would be
required to complete document searches and production, as well as whether
the agency has the existing technology or would have to purchase new
technology to perform those tasks.

Long v. Immigr. & Customs Enf't, 149 F. Supp. 3d 39, 55 (D.D.C. 2015). “Courts are
entitled to rely upon an agency affidavit for an explanation of why a further search would
be ‘unduly burdensome’ when the affidavit is ‘relatively detailed, nonconclusory, and not
impugned by evidence in the record of bad faith on the part of the agency.’” Wolf, 569 F.
Supp. 2d at 9 (quoting McGehee v. CIA, 697 F.2d 1095, 1102 (D.C. Cir. 1983)).

In accordance with the Chyn Declaration, Defendant explains that it “determined
[its] initial interpretation of [Plaintiffs] FOIA request was too narrow and the search
performed was not reasonably calculated to obtain all records responsive to [Plaintiff s]
FOIA request.” (Doc. 14-1 at 5, 9 12.) Ms. Chyn notes that the term “neurological” was
included in Defendant’s initial search because Plaintiff provided as an example of a
record he was seeking ‘Medical Criteria for Evaluating Neurological Disorders.” Jd. at
10, { 19. Upon discovering that the initial memoranda were not responsive, based on
Plaintiff's appeal, Defendant limited its search to the terms “headache” or “migraine” and
sampled the records to determine whether responsive records were likely to be obtained.
Defendant likewise conducted a second search using the term “neurological” and, after
sampling several records, determined that records were unlikely to be responsive and
therefore did not include those documents in its 1,581,644-page estimate.

Plaintiff responds that the Chyn Declaration fails to account for the two-pronged
nature of his request and had Defendant properly interpreted his FOIA request and made
a separate search based on each prong, “[i]t could very well be that responding to one of
these requests is not at all burdensome.”? (Doc. 16 at 13.) While this may be true, it does

not negate the fact that Defendant located at least 1,581,644 responsive documents

 

> Defendant asserts that Plaintiff submitted a single request with both prongs and never offered to
narrow his request. In contrast, Plaintiff asserts that after filing suit he offered to narrow his
request and Defendant terminated those negotiations. Neither party provides citations to the

record to support these assertions.
11

 

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 12 of 19

pursuant to its second search. The test is whether the search was undertaken in good faith
and reasonably responsive to the FOIA request, not whether a better search method could
be devised. See Robert v. CIA, 779 F. App’x 58, 59 (2d Cir. 2019) (holding that
declarations ‘““are accorded a presumption of good faith’ and ‘cannot be rebutted by
purely speculative claims’ or bare assertions”) (quoting Grand Cent. P’ship, Inc. v.
Cuomo, 166 F.3d 473, 489 (2d Cir. 1999)).

Plaintiff appealed on the basis that Defendant was charging a fee and withholding
1,377 responsive documents pursuant to FOIA Exemptions 5 and 6. He further stated, “I
also appeal the withholding by [Defendant] of any further relevant documents responsive
to the FOIA request which [Defendant] may not have included within the 1,377 page(s)
of respons[iv]e documents cited in the response letter.” (Doc. 1-1 at 1.) This latter aspect
of Plaintiffs appeal provided justification for Defendant’s second search. Plaintiff thus
fails to establish that Defendant’s second search was undertaken in bad faith.

Plaintiff's FOIA request sought “all documents, regardless of age, pertaining to
[Social Security Administration] assessment, evaluation, and decisions regarding
inclusion or exclusion of a proposed listing for impairments due to migraine and other
headache disorders in the [Social Security Administration] Listing of Impairments (Blue
Book).” (Doc. 15 at 1.) Although Plaintiff provided examples of the documents
requested, he did not limit his request to those documents, but instead stated he sought
“all relevant correspondence, emails, memoranda, drafts, cost-benefit analyses, public
comments, and related guidance documents, including those documents from and
between all relevant [Social Security Administration] offices ... as well as those
document|s] from and between [Social Security Administration] offices and offices of
other Federal Government agencies.” /d. at 1-2. Plaintiff further sought:

all documents... , regardless of age, pertaining to, and/or informing,
guidance as to how Listings of Impairments (e.g. 11. 02 Epilepsy) are to be

appropriately utilized and interpreted . .:. by [Social Security
Administration] adjudicators and administrative law judges[ | in order to
assess and determine medical equivalency and [headache and migraine]

impairments[.]

12

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 13 of 19

Id. at 2. On its face, Plaintiff's FOIA request had no time limits, no document type
limitations, no custodian limitations, no geographic locations, and encompassed
numerous subject matters. It extends not only to the documents within Defendant’s
offices but also between Defendant and all “offices of other Federal Government
agencies.” Jd. It was therefore clearly unreasonably broad in the breadth of records it
sought.

Defendant contends that reviewing the identified 1,581,644 pages alone would
take at least 193,311 hours of full-time work and would cost approximately
$7,293,140.00 because, based on the type of records sought, it would require a line-by-
line manual review of documents likely to contain deliberative process exemptions. The
Chyn Declaration is detailed and nonconclusory as to how these estimates were reached.

The court concludes that it was submitted in good faith.

For the foregoing reasons, Defendant has sustained its burden of demonstrating
that Plaintiffs FOIA request was unreasonably broad and burdensome based not only on
the Chyn Declaration, but due to the breadth of the records sought.® Defendant’s motion
for summary judgment on this issue is thus GRANTED and Plaintiff's cross-motion for
summary judgment is DENIED. Defendant must specify a basis for withholding the

initial 1,377 responsive documents identified under Exemptions 5 and 6 within thirty (30)

days of this Opinion and Order.

 

6 See, e.g., Vietnam Veterans of Am. Conn. Greater Hartford Chapter 120 v. Dep’t of Homeland
Sec., 8 F. Supp. 3d 188, 204 (D. Conn. 2014) (concluding that based on the plaintiffs’ “request
for all of the individual service members’ separation packets[,]” which included at least 26,000
records, “that the plaintiffs’ original request would have imposed an unreasonable burden on the
defendants[.]”); Nation Mag., Wash. Bureau v. U.S. Customs Serv., 71 F.3d 885, 892 (D.C. Cir.
1995) (finding that a “search through 23 years of unindexed files for records pertaining to [a
single person]... would impose an unreasonable burden on the agency”); Ayuda, Inc. v. Fed.
Trade Comm’n, 70 F. Supp. 3d 247, 276 (D.D.C. 2014) (holding that “performing a manual
review of the Consumer Sentinel database complaints for exempt personal identifying
information[,]” which defendant estimated would take about 8,000 hours, “would impose an
unreasonable burden on the [defendant] well beyond what FOIA requires from an agency”);
Nat’l Day Laborer Org. Network v. U.S. Immigr. & Cust. Enft, 2017 WL 1494513, at *12
(S.D.N.Y. Apr. 19, 2017) (ruling that a review which “would take between 1,000 and 3,000 work
weeks to complete, or between 19 and 58 work years, . .. would be unreasonably burdensome.”).

13

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 14 of 19

D. Whether Defendant Violated Plaintiff's Right to a Fee Waiver or
Reduction Under FOTIA.

Defendant asserts that it was entitled to assess fees for its response to Plaintiff's
FOIA request under the Social Security Act (“SSA”) and agency regulations because:

whenever the Commissioner of Social Security or the Secretary determines
that a request for information is made... for any other purpose not directly
related to the administration of the program or programs under this chapter
to which such information relates, such Commissioner or Secretary may

require the requester to pay the full cost, as determined by such
Commissioner or Secretary, of providing such information.

42 U.S.C. § 1306(c). The “major criteria” the Social Security Administration considers in
deciding whether a proposed use is “directly related” to a “program purpose” are:
(A) Is the information needed to pursue some benefit under the Act?

(B) Is the information needed solely to verify the accuracy of
information obtained in connection with a program administered

under the Act?

(C) Is the information needed in connection with an activity which
has been authorized under the Act?

(D) Is the information needed by an employer to carry out her or his
taxpaying responsibilities under the Federal Insurance Contributions

Act or section 218 of the Act?

(ii) We will consider on a case by case basis those requests which do not
meet these criteria but are claimed to be program related.

20 C.F.R. § 402.170(a)(2)@)-(ii).

Defendant contends that Plaintiff's FOIA request is not program-related and failed
to comply with the requirements for requesting a fee waiver because a requester “must
make [a] request for a waiver or reduction at the same time [he or she] make[s] [his or
her] request for records. [He or she] should explain why [he or she] believe[s] a waiver or
reduction is proper under the analysis in paragraphs (a) through (d) of this section.” 20
C.F.R. § 402.185(e). Without denying that he failed to timely request a fee waiver,
Plaintiff argues that he is entitled to one because he is not seeking records for a
commercial purpose or, in the alternative, under § 1106(c) of the SSA, his request is

program-related because disclosure will help educate the public and inform disability

14

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 15 of 19

claimants how to assert claims based on headache and migraine disorders.

Under FOIA, “fees shall be limited to reasonable standard charges for document
duplication when records are not sought for commercial use and the request is made by
an educational or noncommercial scientific institution, whose purpose is scholarly or
scientific research[.]” 5 U.S.C. § 552(a)(4)(A)(ii)CD. Duplication fees may be waived or
reduced “if disclosure of the information is in the public interest because it is likely to
contribute significantly to public understanding of the operations or activities of the
government and is not primarily in the commercial interest of the requester.” 5 U.S.C.

§ 552(a)(4)(A (iii). |

In support of his assertion that his FOIA request was non-commercial and was in
the public interest, Plaintiff contends that the information sought was for a scholarly
purpose and would increase the public’s understanding of Defendant’s processes and
policies for determining headache and migraine-related disabilities, which affect
approximately fifty million people in the United States. While this may be true, it does
not end the inquiry because 20 C.F.R. § 402.185(e) states: “You must make your request
for a waiver or reduction at the same time you make your request for records.” Plaintiff
did not request a waiver or reduction of fee until he appealed Defendant’s initial response
to his FOIA request.

Plaintiff argues that his untimely fee request or appeal should be excused because
the Open Government Act of 2007 (the “2007 Amendment’) prohibits an agency from
charging a fee if an agency fails to comply with FOIA’s deadlines. He asserts the 2007
Amendment was intended to strengthen FOIA and repealed the SSA’s “major criteria”
framework for analyzing a fee waiver as evident by the SSA’s provision that “an agency
shall not assess any search fees .. . under this subparagraph if the agency has failed to
comply with any time limit under paragraph (6)[,]” 5 U.S.C. § 552(a)(4)(A)(vili), which
refers to an agency’s requirement to respond to any FOIA request within twenty days of
its receipt.

Under 5 U.S.C. § 552(a)(4)(A)(vi) none of the limitations to the FOIA fee

provisions apply when Congress has enacted a separate statute setting fees for particular

15

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 16 of 19

types of records: “[n]othing in this subparagraph shall supersede fees chargeable under a

statute specifically providing for setting the level of fees for particular types of records.”

As the Supreme Court has observed:

When confronted with two Acts of Congress allegedly touching on the
same topic, this Court is not at liberty to pick and choose among
congressional enactments and must instead strive to give effect to both. A
party seeking to suggest that two statutes cannot be harmonized, and that
one displaces the other, bears the heavy burden of showing a clearly
expressed congressional intention that such a result should follow. The
intention must be clear and manifest. And in approaching a claimed
conflict, we come armed with the stron[g] presum[ption] that repeals by
implication are disfavored and that Congress will specifically address
preexisting law when it wishes to suspend its normal operations in a later

statute.
Epic Sys. Corp. v. Lewis, 138 8. Ct. 1612, 1624 (2018) (internal citations and quotation

marks omitted) (alterations in original).

In this case, the two statutes can be harmonized by interpreting the 2007
Amendment as prohibiting the charging of fees when an agency fails to timely respond to
a FOIA request. “To underscore Congress’s belief in the importance of the statutory time
limit, the 2007 Amendments declare that ‘[a]n agency shall not assess search fees .. . if
the agency fails to comply with any time limit’ of FOIA.” Bensman v. Nat’l Park Serv.,
806 F. Supp. 2d 31, 38 (D.D.C. 2011) (quoting 5 U.S.C. § 552(a)(4)(A)(viii)) (emphasis

and alterations in original).’ Defendant’s interpretation would render the 2007

 

7 Congressional intent further evinces the desire for the 2007 Amendment to strengthen
FOIA’s time requirements:

Congress passed the [OGA] (“2007 Amendment[ ]’’) to amend certain sections of
FOIA, including the provisions on which Plaintiff relies here. See Pub. L, 110-
175, 121 Stat. 2524 (2007) (codified at 5 U.S.C. §§ 552(a)(4)(A)

and 552(a)(6)(A)). The legislative history of the 2007 Amendment[ ] evinces a
strong desire by Congress to curb agencies’ delays in processing FOIA

requests. See S. Rep. No. 110-59, 110th Cong., 1st Sess. (Apr. 30, 2007). The
Senate report explains that the 2007 Amendment | “‘address[ |] the growing
backlog of FOIA requests and restore[ ] meaningful deadlines for agency action,
by ensuring that the 20-day statutory clock runs immediately upon an agency’s
receipt of a request and by imposing consequences on federal agencies for missing
the deadline.” /d. at 3 (emphasis added). Indeed, “the major delays encountered

16

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 17 of 19

Amendment superfluous because it would allow an agency to charge fees regardless of
whether it complied with FOIA deadlines, provided it could cite a separate statute setting
fees. Defendant is therefore prevented from assessing a fee when it fails to comply with
FOIA time requirements unless there is an exception under 5 U.S.C. § 552(a)(4)(vili)(ID).
Any other interpretation would render the 2007 Amendment a nullity and frustrate its
legislative purpose. See Cnty. of Nassau v. Leavitt, 524 F.3d 408, 416 (2d Cir. 2008)
(holding “[w]e are obliged[, however,] to give effect, if possible, to every clause and
word of a statute, and to render none superfluous”) (second alteration in original)
(internal quotation marks omitted).

Because no exception excuses Defendant’s non-compliance with FOIA deadlines,
Plaintiff's cross-motion for summary judgment for a refund of his fee is GRANTED and
Defendant’s motion for summary judgment on that same issue is DENIED.

E. Whether Plaintiff is Entitled to Costs.

Defendant contends that Plaintiff is not entitled to attorney’s fees and costs
because he has not substantially prevailed in this matter. The FOIA provides that “[t]he
court may assess against the United States reasonable attorney fees and other litigation
costs reasonably incurred in any case under this section in which the complainant has
substantially prevailed.” 5 U.S.C. § 552(a)(4)(E)(). “To be entitled to such an award, a
litigant must first establish eligibility by showing that he [or she] ‘substantially prevailed’
in his [or her] lawsuit.” Pietrangelo v. U.S. Army, 568 F.3d 341, 343 (2d Cir. 2009). Ifa

plaintiff substantially prevailed, he or she must establish:

entitle[ment] to an award under the four criteria the court weighs in
determining whether fees are appropriate: (1) the public benefit derived
from the case; (2) the commercial benefit to the plaintiff; (3) the nature of
the plaintiffs interest in the records; and (4) whether the Government had a

 

by FOIA requestors” were “[c]hief among the problems with FOIA” that
Congress sought to remedy by passing the 2007 Amendment[ ]. /d@. (noting also
that “the oldest outstanding FOIA requests date back to 1989-before the collapse

of the Soviet Union”).
Bensman v. Nat'l Park Serv., 806 F. Supp. 2d 31, 37-38 (D.D.C. 2011).

17

 

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 18 of 19

reasonable basis for withholding requested information.

Td.
In this case, although Plaintiff's FOIA request was unreasonably broad and

burdensome, Defendant provided Plaintiff with no opportunity to narrow it but instead
waited until Plaintiff filed an appeal to conduct a more thorough search. In doing so,
Defendant failed to comply with FOIA’s deadlines. Had Defendant acted in a timely
manner and rejected Plaintiff's initial request, Plaintiff could have narrowed it and
obtained responsive documents for his scholarly endeavors. Defendant offered Plaintiff
no explanation as to why the withheld documents were supported by FOIA exemptions
and offers no explanation to this court. Until it does so, the court cannot evaluate whether
its first response to Plaintiff's FOIA request wrongfully withheld responsive documents.
As Defendant concedes its first search was too narrow, it not only substantially
contributed to the delay in this case, but impeded Plaintiff's request for documents in
furtherance of the public interest.

Plaintiff has no apparent commercial interest in the information, and the Agency’s
piecemeal response to his request frustrated the legislative purpose of FOIA. Defendant
has, however, prevailed in its argument that Plaintiffs FOIA request was unreasonably
broad and burdensome. Because this case presents a close call as to which party is the
prevailing party, the court awaits Defendant’s submission of information in support of the
withheld documents under FOIA Exemptions 5 and 6.

CONCLUSION

For the foregoing reasons, the court GRANTS IN PART and DENIES IN PART
Defendant’s motion to dismiss or, in the alternative, for summary judgment and
GRANTS IN PART and DENIES IN PART Plaintiff's cross-motion for summary
judgment. The court ORDERS Defendant to specify a basis for withholding the initial
1,377 responsive documents identified under Exemptions 5 and 6 within thirty (30) days

of this Opinion and Order.

18

 
Case 2:19-cv-00238-cr Document 25 Filed 03/08/21 Page 19 of 19

SO ORDERED.
Dated at Burlington, in the District of Vermont, this a day of March, 2021.

f

       

ene
“ enn

on

— a a

Christina Reiss, District Judge
United States District Court

19

 
